       Case 2:19-cv-00045-JM-JJV Document 120 Filed 07/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

ALAN DOERING,                                                                       PLAINTIFF
ADC #106115

v.                                    2:19-cv-00045-JM-JJV

WENDY KELLEY, Director, ADC; et al.                                              DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Defendants’ Motion to Dismiss (Doc. No. 113) be DENIED.

       2.      Plaintiff shall provide a properly executed Medical Release Authorization no later

than July 31, 2020.

       Dated this 20th day of July, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
